                                                   Case 5:17-cv-02514-JGB-SHK Document 248 Filed 01/15/20 Page 1 of 2 Page ID #:5101




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                ASHLEY BOBO (SBN 312714)
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5   Email: michael.gallion@akerman.com
                                                                        david.vanpelt@akerman.com
                                                            6           ashley.bobo@akerman.com
                                                            7   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            8   ASHLEY E. CALHOUN (SBN 270530)
                                                                1900 Sixteenth Street, Suite 1700
                                                            9   Denver, Colorado 80202
                                                                Telephone: (303) 260-7712
                                                           10   Facsimile: (303) 260-7714
                                                                Email: colin.barnacle@akerman.com
                                                           11           adrienne.scheffey@akerman.com
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                Attorneys for Defendant
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                THE GEO GROUP, INC.
                                                           13
AKERMAN LLP




                                                                                      UNITED STATES DISTRICT COURT
                                                           14
                                                                       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           15
                                                                RAUL NOVOA, JAIME CAMPOS                   Case No. 5:17-cv-02514-JGB-SHK
                                                           16   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on          Assigned to Hon. Jesus G. Bernal
                                                           17   behalf of all others similarly situated,
                                                                                                           DEFENDANT THE GEO GROUP,
                                                           18                   Plaintiff,                 INC.'S NOTICE OF WITHDRAWAL
                                                                      vs.                                  OF ITS MOTION TO STAY THE
                                                           19                                              PROCEEDINGS PURSUANT TO
                                                                THE GEO GROUP, INC.,                       FED. R. CIV. P. 23(F)
                                                           20
                                                                                Defendant.
                                                           21                                              Hearing Date: January 27, 2020
                                                                THE GEO GROUP, INC.,                       Hearing Time: 9:00 a.m.
                                                           22                                              Location:     Courtroom 1
                                                                                Counter-Claimant,
                                                           23
                                                                      vs.                                  TAC Filed:          September 16, 2019
                                                           24                                              SAC Filed:          December 24, 2018
                                                                RAUL NOVOA, JAIME CAMPOS                   FAC Filed:          July 6, 2018
                                                           25   FUENTES, ABDIAZIZ KARIM, and               Complaint Filed:    December 19, 2017
                                                                RAMON MANCIA, individually and on          Trial Date:         February 2, 2021
                                                           26   behalf of all others similarly situated,
                                                           27                   Counter-Defendant.
                                                           28
                                                                                                                    CASE NO. 5:17-CV-02514-JGB-SHK
                                                                  DEFENDANT THE GEO GROUP, INC.'S NOTICE OF WITHDRAWAL OF ITS MOTION TO
                                                                             STAY PROCEEDINGS PURSUANT TO FED. R. CIV. P. 23(F)
                                                   Case 5:17-cv-02514-JGB-SHK Document 248 Filed 01/15/20 Page 2 of 2 Page ID #:5102




                                                            1           PLEASE TAKE NOTICE that Defendant The GEO Group, Inc., by and
                                                            2   through their counsel, hereby withdraws the Motion to Stay Proceedings filed on
                                                            3   December 23, 2019 with a hearing set for January 27, 2020 (ECF # 236). Each party
                                                            4   will bear its own costs and fees.
                                                            5   Dated: January 15, 2020                     AKERMAN LLP
                                                            6                                               By: /s/ Michael L. Gallion
                                                                                                               Michael L. Gallion
                                                            7                                                  David Van Pelt
                                                                                                               Ashley Bobo
                                                            8                                                  Ashley E. Calhoun
                                                                                                               Attorneys for Defendant
                                                            9                                                  THE GEO GROUP, INC.
                                                           10

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                51254266,1                              1            CASE NO. 5:17-CV-02514-JGB-SHK
                                                                   DEFENDANT THE GEO GROUP, INC.'S NOTICE OF WITHDRAWAL OF ITS MOTION TO
                                                                              STAY PROCEEDINGS PURSUANT TO FED. R. CIV. P. 23(F)
